Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
Allowable Subject Matter
Claims 1-4, 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, 6 and 9, the closest prior art Law et al. (US Patent 10,990,246 B1) discloses generating a sticker, applied to a terminal, receiving a sticker 
Wang et al. (US Pub 2018/0249200 A1) teaches sticker “to be added on a video played in the terminal”.
Morooka teaches the configuration parameters comprise: a first parameter and a second parameter configured to represent a width and a height occupied by the at least one text element in the target sticker respectively, a third parameter and a fourth parameter configured to represent a width and a height occupied by the background image element in the target sticker respectively, wherein said generating the target sticker comprises: determining the width occupied by the at least one text element in the target sticker based on the first parameter, and determining the height occupied by the at least one text element in the target sticker based on the second parameter, determining the width occupied by the background image element in the target sticker based on the third parameter, and determining the height occupied by the background image element in the target sticker based on the fourth parameter, determining a width 

For claim 1, 6 and 9, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
determining a width of the target sticker by determining a maximum width between a width occupied by the at least one text element in the target sticker and a width occupied by the background image element in the target sticker; determining a height of the target sticker by determining a maximum height between a height occupied by the at least one text element in the target sticker and a height occupied by the background image element in the target sticker; and generating the target sticker to be added on a video played in the terminal based on the background image element, the at least one text element, the width and the height of the target sticker, and the configuration parameters, wherein the configuration parameters comprise: a stretching style of the background image element, a parameter indicating whether a width of the 
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YU CHEN/
Primary Examiner, Art Unit 2613